Honor&h John 0. Rahwger
L?ounty AttQTne7
Pay*ttm amnt7
keango,    %xaD




lottr~  of Deormbsr
Pconbw    16. 1940
t?ll, Deplirtnat
for   th8   00a     or
d     0rf   0r    a dr
azd lvJ10oat1ag




                  narlae to the rkdenningu&d reloomtlonor the
highrays am being uadrrtakmnby the oommisrianers*courtrotlng
caaar ArfLal. 6874n Qi Yemen's Annotated   Lx111 strtutsa,a8 ths
agent or the 8trte %ighvmy Coma:rslon:and in aaqulrlng the neo-
tsaary rord bed for ths mv and wider hlghvay,lt vi11 be neo-
+soary that both .A’ and lB* poles bet removedand plaoed In new
aaeltloas.
Xonorablo John 0. Mmbuqf.r,                  page e



               It   19   the a0at.nt10no? Fyett.             CQuntJ thnt the
OOd   or reaovlng ma nloo~t~    both .A' and "W poles 00
a8 not to ~ntrrfsre with the new hlghua7 should be bbrne
b7 tha 4140tr~0ofp3mier In qurstloa. This oontsntion is
supported by the tens of rrbnohI888 granted by the ommls-
rloners~ oourt to saoh of the respeotlr.oomomles. ‘.

               The oae to the Ueneral             aomwn7 grants    it   tb? right’
to:

      li   l   * ereot,oonstnrot, nrlatain,extend&r4a.w end
      opwat.  a system of vorh,  pales, tirss, onblea,Ian-
      aar&@ouulconduLteend tillneossssrysnd poosr ap-
      pRrstu9 ma bpp.rt.Mn0.9 vlttlin  thm llrIt9 ot the
      oouat7*0fFeyltt.l l * mad for snld purpos.8 td en-
      ter upon or belar aotiuse ths hIghwa78,publ;roroads,
      street8. 411479 and other jmblIo aream under the
      oontrol or )url9bIotlen0,r the County a? Fayette l l l *
                                                                      .'.    ,
                                                                         -
                  . '.                                                   _' . ..
                'Sn'the .t.*iiAt            0f.r bsiOQP.6n90.*'.9ryon :-
      aoo0unt of the r9loo9tIoaor re-locstlagof so7
      hlghwy or uublio road to remove so7 ~014s or
      other squlpmittu3ioh 1m7 hats been loaatsd on
      suoh hlgtntqor xbllo road by the Uraatee,it8
      s~o0ea80m ma assIgns, wiser the klght, ponsr
      and luth3Pltyherem grnntsd’~ the Grsnt..,~.-It8 :
      9u000990r9 and a991gn9,~9hsli;v;l.n 90 Instruoteb
      la vrltlng by tha County Ccum~sslansrs~Court.05
      Fa79tt. County,Texss, or ths dul7 suthorlzed
      County Engineer,movt ruoh polss or other equip-‘.
      sent to suoh nsw loortloa sloop the rr1ooPt.d .. :
      ctfid  ro-routedhIgtws7or pub110 rosa as 9~7 bs.
      designatedb7 the Count7GommlssIone~~ Court of
       ?974tte   County,T~x*s.~
          Thb rrbaohi94 to the eoopsrstlveIs llksvlse oo-sxten-
 slw with the oount7limits aawlgrants the right to,
                ** l     l   o o nstmo t,    er eo t,   arintrla nnd op
       erste lleotrlo trsosmlsslonsad dirtrlbutlon
       lInss, and 9x1 asoeasaay and usual&tsoh%ents
       end sppurtenmoss slang, Roross, otor end under
       and on the streets,lanss, hIghnays,publlo roads,
       bridgea anQ.othsrWblIo places In this CoUnt7* * l '
-.       .


         RonorarbloJohn 0. Xwbu~8.t. page 3          '
     :

         vith the vrov190 that,
                       l* l l tbs oourtr499rv4.the rightto osnct
                 th@ c~¶9910~4~ Or l&     QXWOIftCtt0dlWBt th4 :
                 olaoss Where said~ol99 9hsU be set in his re- ..
                 rg9otlve  preolnot,snd should raid road ever be
                 *Idsnodor Sor any other reason It shall bsoos~ :
                 nsosssmy to remov* said poles, osmo shsll be done
                 with&n thirty dys aftar vrltten notloe. Said uov-
                 Ing 4hsll bo don. at the .xp.a@.or Taxettr  XlOOtrlo
                 oooperatlt4mad nrut In euoh oanner 99 to be 89
                 little in the wa7 of the meld road as praotlosl.~
                     Our rust  oonosra ia the valUlIt7 0r this. rr8nohi944
         rlth   rasQ9ot to the right-or-way slang, ot4r or ~ora99 daslgnat-
         ud stat4   hi@wsys. It 10 our vluw tbat the oourt 19 laolclng  In
         suoh luthorlt7.
                      A8 h&s been regeatud 90 mmy tins8 the p6pler~ ot the
         oommIs.Ione~sg oouti.are Umited to those ex~r$sslygrt.nte4
                                                                  br
         Con8tltutlonUP statute,-or acI9Ing thersrromby n4048ssr?, tipll-
         cd ion,  Cosml9rion4r9~Court t. IcAllaoe,1S 9.K (2da)5S3.
         As &n admInIstratlv8agenoy oi tha state lt 1s a oourt of dele-
         gotsd povwa.  Mvrr4ia County t. Jennings,33 9.9. 535. This la
         importantto bur pre99ot Inqulr7.
                        If the oommIs9ion4r9goourt everh9d general Jurlsdlo-
          tion    and osntrol over state hlghvaysas dI9tIngulshsdfrom
             oountyroads, thrt genersl jurlsdlotlonva8 withdraw&Srom the
             court by an hot of thu 39th Lsglslature(Aots 1925, 9. 75, et
             seq.) orsatlnga St&u HIgbra7 CommI9slonand,:nvesting It with
             ttttauthcrity to take ov4r and malntsln *the varlour Ststu
             Hlghvsys In Texas. Robins T. LImtston9County (C.C.A.)258 S.X.
             315; Cunnln hsm v. Koons (GA) 35 S.V. (2d) 781; Hall V. Yll-
             barger Co. 'fC.C.A.) 87 9.W. (26) lC41, afrlrmud(Coa. oi 213.1
             55 S.Y. (213)797; Esim +. Bean, 121 Tsx. 355 48 9.z. cd     esi*
             Al9und9r *. Singleton(C.C.A.)SO S.W. (2d3)$93; SttrtuRlghvay'
             C-mmlssilon t. Dallas County (C.C.A.)110 3.k. (2d!a)255. %C also
             Artlolu 6675, Yurnon~sAnryatatsdCIril Statutes,end snnotatlons
             thureun$ur..
                       CertainlysInor 192s and :crhrosuYtn before the oom-
             mlssioner9~oourt has burn vltbout authorityor control oY4r
             dssIgnat#tIstate hlghveys. It r0lht9    that the oomml9alon9r9'
             oourt of Fnyettu County bed no nuthorltyta grant a trp.nchi@O
             ror tbs ~ermlselvsuser or the right-or-wayor a dssi8nstud
             et&a  highvsy for ths ril~~olng or ulcotrU p0188 sn3 VIP8 tbsrson.
       .   ‘.
                                                                           802.

, .-       Ooaorablo John Q. NaPburger,sage 4


                     VhIlo the deolslon‘8 from a SoreIgnJUrletllotlon,
           the oplalon or the OupreaeCourt of North Dakota In Morton
           Count7*. HughoeElaotrloCoa:aaz,53 B.9.742, 299 li.W.108,
           ie peoullarlJlx~roeeIreor the parer of a Texae oosaieeIonere~
           oourt. There la dleoueeInga llmilar lltuatloathe oourt leId:
                       wlEhere
                             lo, In our oplnlon,no queetloabut   thet
                 the highway lo ooatrorere710 a (etatohlghry@ with-
                 In the oeaalag of the tern am adlard Ia cheptrr141,
                 ml8 1919. The beage md apronohms theretowere wlut
                 18 ooamoal7deaomlnateda tederalaid proajeot,conetruot-
                 ed under th e
                             dlreotloa ena l
                                           upenlelon of the ltate high-
                 urn7o o nleelo n.   l l l

                           We are entirelyeetlefIedthet the hlghme7 I6
                  ooatroVere7fell@ withla the prorlaoeor Seotion2,
                  Chapter141, Law8 1919; and 18 vltbla the oontrol
                  and eupeawleloaor *he State +ghwe7 Coamleeloato
                  ;et;;eat      and for the purpoeetipreeerlbrd by thet
                               It neoeeserI17r0ii0w8, theretore,that
                  euoh hi&a7 Ie not one @under the oere end ewer-
                  rlelon’ of the board of oount7 ooealeeIonere~     bf
                  Xorton County and thet thet board ham no power to
                  grant a rlgbt of we7 for an eleotrk power trane-
                  alaelon line oter or along meld hIghve7under Sea.
                   6441 Cow. L. &9lS ae mends&b7 Chapterl&i, Lava 1926.
                       *The etate ham oontrol over Its hi&aye, and
                  a county hae no paver to grant right of wa7’orIrllegee
                  over or upon thea to :ubllo eenloe ooqoret lone;. un-
                  leer euoh power hem been delegrtcd to it b the Leg-
                  lelature(13 Puling Came Law, pp. 171, 172 1 , end
                  lo rar as we.crm aeoertalnthe Leglelnturi  hre not 1
                  delegate4 to the board of oount7 o:mslerloaerethe
                  power to grant much ri:.htof way UPOQ statehlshua7e.
                , It doer not hollow,hovever, that the stats hlghwrt
                  ooa~lerlonham power to pent euoh right of way. The
                  state hlgkway Corelesion Is a gooerezentalngenot
 1                or .theetate, ana poeeeerseeuoh powers,and ewh
                  powcre onl7, am are ranferred upon lt b? law.’
                      Thle poeltlon is not wIthout suwort lo Tsxae; In 2l
            Pa80 Elcotrlo ComenT V. Lasper (C.C.A.1931) 42 S.H. (26) 953, rc-
            vsrsed en other grounde,60 S.Y. (2d) 187, ths court held that a
            oom4leeUxiefe’court se without eutfiorit7 to give an oleatrla
            os!manr the right to obatruot a road b7 ereotlnga power pole
            vlthln the right o? way. Cfi home Cestnt PlasterCo. v. Pfierican
 t          Ceztnt Plaster Co. (C.C.A.,13141157 3.v. 183; Rouston L1ghtmg
 I
 i
,
                                   . .
lfoaorableJohn 0. Warburgor,page 8


mu mver company 1. Pleda (C.C.A.1939) 126.S.V. (?6) 467;
Eooan t. Clark (C.C.,. 1920f 214 S.Y. 607, writ mr. ._ .
            LIkewIse,tble Sa9wtaw1t ham pm~louel7 &ed       PW
the   ldentloal queetloa. In Oplaloa%o. O-1606 we hold   thst   thb
eommleeIoaere~  baurt he6 no authorIt7.to r a nt
                                               l.fraaohIeeto
the Central Pouer ma Ltght carpmy r0r tte count7 0r Bmwat@r.
To th b le8o eiitot 18 Oplalon go. O-W74 regadlag Polk oolpnm.
ILTtheraore, apol7Iag the laae rule under ellghtl7 4lrrsnnt
olrouaetanoee we heid In oplalon Zio. O-2442 t&t thb power to
great a irmahire right to a trlephcneocapeay le non-sriatent
la a ooamleeIonere~.   0oau-t.
        ,
            The result iollove that the frenohIeeright the-em-
aleelonen’ oourt atteepte4to graat.to     eabh  utIllt7.leaoa-ex-
 latent insofar  6s thr right-of-m7 along a beelgnetedl%te
.hlghray18 ooooeroea. The franohleorthereforeo&mot be our
gllldb. Ii the rIght.Oi eIt&r the geaerhl oompan7 or the ooop
eratIre to maintainW plea along the right-Of-uy of a dee-
‘anate state bIghva7 1s to be ruetaIno4     we must look eleemhen.
          ?&r to thr eneotaeatof hrtlale1456 ln 1911, tha
oourt bald \n the onee ot Jaokeonvll?~100 and itlbotrlo Cmpaa7
1. Homes (&CA. 1911) 134 S.3. 379, ther t?le aalatenanoe oi e-
leatrio poles a.cdwlree morose a hIghne7 vlthoutproper author,
hatLoo 1s a an~eaasa aa4 an nahsful ob~trnotloa. The ooart
eai4(lt
             'The toetlaon~     lndioatsdthat she street or road
       Into wbloh the tire hrd fallen we outeI4e at the oar-
       porate Units of the town of Jco~sonrlllt,but that lt
       u&e a publla hlghua7. It we al60 ehawa thht sp~lla.ntsr
       nlree had been strong aoroee the rord vlthout authorlt7
       having bean obtelnedfor that      purporeiron enyoae. ff
       this La true,      then the appellantMe maIataI@Inga nuIe-
       anae and was reeponeIbleabeolutely,and ulthout referenoo
.      to negllgenoe,ror whaterer InJurlerwere oaueed          the
       aaIateaeaoeof euoh en obetmotIoo. (oltlngoeeee       7
       The pleolng of poles and wlrte upon a pub110 highway for
       the pnrpoee of furnIahInglight to private~reone Is
       not one-of the uses ror uhloh hlgbwayeare eetabllehed
       ana the right to do 86 must be aoq;llrea     from the proper
       authorltlee. h9U~d 03 PO%. PO% 6 %a. See oaaee last
        oltsb. me pub110 here e rlgbt to a free and naob8truot-
        ed netaof the blghwaye 05 the country. Xa knav of no
       better llluetr~tloaof tbs demagee likely to result from
        hanglag wIrea ,overpublloroads than thef whloh la
.


         Ronoreblo John 0. wuburser, pIge g


               furnished131the taotr a? thla 0888.   ihat   such
               8 maMOO Pa In l8w an obmtmatloa can hardly be
               quaationak~
                           Smnto ?a' Tom-Site Co. v. #onall (C.C.A.19~)
         207 S.V. 9:k Thla la the ganaral rula. WcQIllan on MunI-
         olpml Corpor8tloM    tea ea.) 8 1746, Qota 49 Vol. 4, pp. 643,
         644; 25 hm. Jur. 621 and luthorItie8oitad.
                      ghortl~thawtiter Art. 1436 ot.tha Ra~iaad CIYU
          Statutaa   Vaa ornoted. This utlole provIdaet
                     '8uohoorporatlon ahall hare thg right a&.:~-
    .           er to antarupon, oonaam -a ap.-mprlata the lurda,
               rI#at-of-my, saramantaand propartfof ly-parson
               or oorporatlon,fmtlshall hare the right to snot
               Ita llnam war and ~oroa8 any pub110rord, raIlroad,
               railrod right-of-way,Lntarurban raIlroad, ltraot
             ~railro8iloanal or atnam in thI8 State,pn~ atraot
               or all,,jolany llloorporatad ortt cr toun Iu thla
               State rlth the oonaent.and under tht-dlreotloa o?
               tha gotaming body OF aoak+olty or toun. &oh lInea
               ahall be.oonetruotadupon aultablapolea.In tha "J
             “moat dpprovadamnar and ma~atalned rt a halght a-
               bove tbo.groundOS at laaat twenty-twofeat: or
             ..olgaa
                .    miy be.plaomlunder the ground,be tha OX-
               .IganoIaaOS the oasa may raqulre.n.’ .T.,      ’
                                       .:
             I,
              :*.;
                     It l
                        hould'banotad~thrt.th~a~~~Iolemtithorla~r  th. .
          emotlbn of 1Inaa and pole8 m     and bcroaa and not *along*
          pub110 roach.  &la point wea raieaa but found not naoaaarq
          for dacla~on In tha oaae oi falla v. Texas UtllItlaaUo.
          (C.C.A.) 115 P.W. t2u1.1233,urlt ~laslsreil.Us oell’thla
          to your attention,but llkewlae find it unnaosrasryfor our
          odInIon..Pa &all trart tba general oowany aa Hghtfull7
          *along. tha pub110 right-of-may.
                     The oooparetIve'y&aentaa dlfiarantoroblaa. ha
           at&ted,ue aaswa that t&Is ooqmny 1s Incorporetedunder the
           provlalonaoi Art1018 1528b of the,-R.C.91
                                                   (VcrnonOs). Among
        .. othar power8 ruoh com-,enIaa
                                      may:
                      “. * l c o q u lm, own, hold, use, 8~8~0188.* l *
                 frsnohiaam,rlghtn, prlrlleges,lioanaaa,rlghta OS
                 xay, an3 casementsmoemary, useful or ap~ro~ri*te.n
.   .




    HonorableJohn C. Marburger,     nags 7


                  Rouhara In the aot a r eluoh oapenlea given tery.
        pcnara proaIdedgeneral oomp8nIaa under Artlolo 153s.. *
        not for SaotloaSS of the Aot we ebouldrea4 In the powers e-
        nusaratad In Artlola lS38 as addItlon81 w-ra, but Section
        38 ~rorI~aa tht:
                 *This hot I8 oomplato In Itaa~tand shall
            ba oontrolling.  The pro~laioaa OS my other law
             or this State exoapt &a ororIaa& ln thla hot,
             shall not at& to a oorpktlon     org8aItad, or
             la p~OOO8~f~~O~~IZ8tIoa,
                          .!.            tinderthI8 Aot..
                  Coa~aqurntly,the oasa ior the ooaparatlve oomtiy
        la not as ltr o ni)
                         ma the onae for the ganarml oomw.    If the
        oounty ahouid pravmll over tba latter, oartalnlyIt ahorild
        over the formar. Ye shell look upon t&a rights of althor
        oompeay $0 tilatalnwIrea en6 $olea aaloagnthe right oi w
        of a daalgnmtad state highway ae doubtful,but ehell prooaad
        uyma the theory that both are rlghtfull~there.
                  Tha quaatlon Insoier as *A* pclsa are oonoarnadhea
        thus nerrowrdto thla, Uoon whom roots the legal duty to ra-
        move aleotrlopouar polee u?oa the right-of-nmy of a daalg-
        aate atate hlghwy there by rlrtua of a paxmlasiraIWW or
        frenoblaafrom the Laglalature7 16 tbat duty lnouebantwon
        e oouaty oommIaclIonera~oourt when It sots as the agent of
        the Stats pursuantto Art. 8574n oi Vamcn~a AnnotstadCIrIl      .
        Statutes,or, on the oontrarydoor,the duty 11s with the utll-
        lty to remove the polae at Its ovn emenra vhan tba Stats da-
        aIrsa to wlddeaor relooats ona of Its hl@avayr?
                   Looking et the nroblar even in its moat fevdzebla
        aenect with rawaot to the utility coqmles, still auoh oom-
        panics would aeaa to hnva the burden to remove. Ti?aplaolng
        of aleotriopoles end vlree u>on a hi&way rlaht-of-wr)la a
        aoaclnl end excs?tloneluse of the hIghway. It ir not one of
        the uaaa for wbloh highways are ertabUshad. Jac~aonv~llaIce
        and zle0tr10co. v. woe.es,supra. The right to Aaca alaotrlo
        cclaa laolng poles u?on the hlghvey end
        thereby ooaqlstadthe irenohIa8,it dormsao upon eertalncondl-
        tioar ix&lad in the franchlee. Cne ai these is tbt the ??lea
        aix~llbe nlaosd won the hlgh?rnrIn eaoh msnner no to OBUE~
        ths least burden to the greater and zrkcargrights of the
        trmeling wblla. Aaother Se, that vhsn the ~89 ~~~11 intar-
        fere with an?t.her gubllo use to vhlob ths ststs may se* fit
         to devote the way tha utiUty shall reeve the struatureoto
         coniorm to the new WSJ.

                                               c
m6.   l


          .




          :
          .




              .
              :
    .    .



        Ponorsble John C. Mrrbu~er,      page 9
.


                  lme ear oosnmy ate not lo q ulranya l~eolflo
             loostloa la the ltrootr; Lt vs8 oootent bath the
             6enorsl.rlghtto use thro; snd when lt locsted lts
             ??lpemlt wsa at the ~lsk thst they ml&t; be, rt
             103ierutulv   time,    di0t~b0a.   mhon tbo rtstm oight
             resuln for a neoorrrry       pub&louse thst chsn~r8:ln
             loistfoa   br mad;.*

                                      oroblrr sriding bsfcrethn   Suqmue
                                      Undrrwm *. Fullur, l
                                                         ugrr) the Cmtrt

                    *The City of T-pa wes. therefore, not author-
             ized   to burden mar  with the 008s of ramor~  ml
             reqlnoiq ot the water pfges, ges plaesr, trlcgnoh,
             telephone en6 @leotrio light pier, Wsins. or cm-
             dults or rsllnsf tnokr that might nrossrmily hsre
             been fnturfimd with llrlay%- leuer aln ttm ltreat(l.g

                  Xa Semntnn GM rnd Ywtrr Coapny T. Sormton (Fa.
        5;io.1908) 214 Pa. 533, 64 Ml. 94, tba aaurt said:
                    mrt in tbb rsrranabledlrorsblon 0r ttl*nuni-
              cl281 wttmr~t~sr that detrnlnre   thw extant OS
              ctmngee la tb streetazsqrireb to =?tetwblio
              neoeseltler:  and to thls gbnngo,ubstsvcr lt my
              bs, abort oicn sbrogatlonor snnullaontoi the
              oor9sny’srightto aa;ntaialtr rpto!a of pipes
              la the pub110 l tr seta thr,obmmn~ wst aonta
              gt  ita m c o 40  83el&?JnJJ.’ (Undtrroorlngours)
                    X0 County Court of Vyamtng Couat;l v. Xklte,79 2. Vn.
         473, 91 9.2. 350, L.&A. 131?C’, HO, the oounty c5smlsalonsrr
         vsru enga& ln rlcsning and Lopwv:ng tbr hl~hmaya and had as-
         -need ths rercrrl of ourtrla tslo$onr Me&         ?he court teatoe
         tke poblea   nnd aolutlonse follower
                     *Cne riumrtlon prerantedia, %on whom
              rotis tke lsgrl 3utp to.rtmcve thr t&mbona
              polar +nd wirer? Palstor 18 a wnlclpsl oor-
              noretion,   a ~avernnentol qenoy. entrusted
              with ths duty of 1008tmg. bu2lding.8nd maln-
              tslnlng tbr publio hl$bu*yaof tha cou?rtT.
Honorable Jobn C. Warburger,psqo 10


      Rsspondentr,ownmrmof the telephonelin44,
      are enea3e4 in the pub116 ret-viceon4 are oc-
      cupylng & wrtlon of the n;bllo d&t-of-ray
      with t?eLr lines, by virtue of a frrnchlse
      granted pur4unntto legtrlatlvetuthorlty        :
      tit",: county court to their ?rcdecerrors  in
              Tbe right of the pcblLola thr highway
      ior tie purpo8* 0r trmel S.nthe onllnmrymales
      18 a WlmarY ad fundrmental&ght, and is no% lla-
      ltt3 to that portion only OS th4 rtght-or-way here-
      torore trsvelad. Rs4pondantrb3rt b aermlmslve
      and eubotiinmteright only, uhloh exi4tr only 40
      lmg as It 4oes not IntsrSsre with the -Mz~ary
      and auperlorright of the trarel%ngpublla. Suoh.
              rl;;htto oocwy any end all prrtr or the
      r?rl.esry
                  for the pwpose of a roaduay~neoercltr-
       right-or-ray
       ily Upllea ths ri&t to widen and l %s?roretbe trtrelcd
       oortion of the road, whenever It bsooaer neasrnarj
       for the bclttsr4ecomodstloncr th* mblia. Thl4
       or:nolpl4~84 not oontrotert4din tb4 arguineat.
       St it ~44 oontendsdthEt the poles Aid not lntsr-
       fere with trs.velin ths rodway, an6 that, being In
       WI? -a!yonly 7f th¶ nork 0r lzi~rorlngthe highway,
       It %-astkortrorethe duty either oi the oountr oourt
       0r 9f tb+Lr oontrrotorrto rmm t!3m in s cbreru2
       amrier, fit thetr 3yn cxpen44. Tbls lr osrt8fnlynot
       the law.*
 Se ~190 rnnotrtloaL.A.A. 191770,3. 353, et seq.
            Thla aeo?e:on vaa noteU with a~?roval %n Dakota Cen-
 tral T418phODe %?n&rmp v. sbipmanc0DstPU0t10D.60~ (3.D. 1928)
 4u3r8. Rere the oourt noted that the last ease relied to 4omo
 extent upon a etatute rcqulrlngremoval,but held th4t the
 4tatutevna %crelp dsolaratoryof the coaaonlaw.
           Xe believe that this also 14 tks rule In Texas.
 In Xourtpn and Texor C4ntral Fnllvsy 30. v. City of Dellar,
 93 Tex.'zS9,84 9.x i343,70 LA..&. SO, our 3qzsrasCourt
 held Ln a rosevhat analogoiimsituation that the City Of ikllar
 sqht oro?srlyrequire thr rallrosd in questionto rmo+is’l   ita
 tl-ao’I.9
        and fcoll*.tie~an3 tha grading tkerzof et ?ointl inter-
 seating c1t.p etreeta 90 24 to conform to the grsds ar ru&
 strocts.            of thin von~r In the Ctt3.
             Sz.srking                            t’ne Cozrt sold:
    .       .

.                                                    .
            Ronorablr John 0. Xarborger,page 11



                         ‘St la merely the exwolae oi the power
                    lubJeot to uhloh all .peraons uee the pub110
                    hlghwaya for their own aurpoaeato 80 regulatr
                    auah uaea to aeoure the rrghta therein of the
                    people genera21y,snd proteot them In tha safe.
                    and oonvenlentenJoyBentthereof. The pouer
                    exlata at all the8 ln thr leglalatwe and lr!
                    thoae laferlorgorernaentalbodle4to vho8
                    St may be properly oommltted, and lta prcwr
                    exemlae a4 unreatrlotecl  by the acre pawlout
                    stistenamof propwty rlght8.
                          ,* l * In thla 0~49, the rtrrrta are Al-
                    ready eatabllah4d-- ?rop4rly,we mat aasume --
                    aoroaa the rellraad,and there la no effort to
                    apply the pow4r of enlnentdomain. The axlatlng
                    oroa4lng*, as the olty oontend8, are 80 aanger-
                    0~8 to life tna 80 moonvenlent to travel*8 to
                    requlre that the pro3084d ohang44 b4 made.'
                         At mother-point tba court aala:

                         'That oomvenaetlon?a not requl:edto be
                    made for ruoh lam8 aa la ocoaplonedby the pro?
                    gr exerolre ci the 3011~4 power has &ready been
                    rtatti. It 18 equally trur that thr m2im0n
                    ol auoh 1088 la not 8 taking without due ~roo4aa
                    of law. The exartlonor ths poller power ~$08
                     8ubJeotalying wlthln its aoope, in a propf anb
                     lawrul manner, la dus proaeaaof law.*
        .
                          Sor an additlonnlratton the Commla8ioneras Court
                say require the renoral of ths ‘A* pole8 In quratlon. Art-
                lcle 784 of the Penal Code ?rohlbltrthe obatmctlnn of a
                aubllo hlghnay. A8 polntml out ln the Saokaonrlllecase, aup
                r4, the erectionpi Tower pol4r along 4 gubllchigh- ln
                such a wey aa to lnoommode the publlo la a manaor and -an ob-
                atruotion. Artiole 788 M the penal cod4 enJoln8 u>on the
                oomala410n4ra1oourt the duty of rcgulatln~ 4nd ?rovlding for
                the reahal of suoh obatructlona.
                          For the rea4ona given and under ths aut5orltl48olt&
                It ia the oplnlon or t314 dsqartnsnt en3 you ar4 advlaed thet
                the Comn14410nere1Court of FayetteCount7,Taxes,nay require
                the general coqany and the elv3trfo oooperatirs to rsmre from
                the rlghtao:-way of a dtalgn4ted atrK4 highweT at their expenee
                               .

Honorable John 0. MthUrger, 985e 12


eleotrio power poles and liner plaoed there by ther whea ouoh
reaotal beooaer neoerraryby re8aon o? the Mdening and relo-
cntlon of the hi5hvay kn queeflm.
           ThIe la not the oaee with reweot to the *3* gales.
 k‘ehave polnted out that   the transm'.erlon
                                            lines and pole8 which
.we here dealgnated .B* polee are now lawfull.~ 011and &orose
 nrivete groptrt;l by vlrtue OS sareaentsgranted the respeotire
 ?ower oomvaalesby orlvatolm4 ounere.      That there emeaents
 are properv rights vhloh oan not be r93ro9rIatedSor the nob-
 110 use vlthout oompeneatlonla well e8tabltsh&      SectIon17,
ht.       1, Constitution OS Texas; City OS Fort     Korth '1. South-
western Jell TelephoneCo+may, 20 Ped.(2d)972, re-hearlag
denled, 81 r'ed.(2d) 1016.

           Thla rule bar also been handed down by the Supreme
 Court of the United State@. In PanhandleSamtern Ploe Line
 Comanv t. the State Hlghvry CommleeIonof Kafiear,  294 U.S.
313, 55 9. Ct. S&.79 L.Bd. 1090, the rnoto were that the
 pipellna oomxn7'e         llne8 uere all located on lte om   vlght-
 of-way,     saouretl   rroa landomers,   ‘and none ot the lines werip
 looatsd along, 00 or aoroe8 any pretlouely sxlstlng etste
 huhnm?.   The 9Ighmy Comalsrion, IealrIng to widen and re-
 locate tb:qhIghmy ln question, aoqulreilrlghti-or-ray lor
 hlghv$y lm$)rs+crentfrom ret lendovnermbut 613 not obtoln
 the oonrent of the plpellne ooaty~n7to oroas or 00~~97 its
 right-or-way.

           The hlgkwa7 lngrovemsntneoeteltatedcertainohangea
 in the pi9ellntcompanylines. In tom Inatanoemit war neo-
 esmary that the plpellnnrbe lowered and enoased. In other
 Instanoer St Van nsoersuy that the glpeline and telephone
 1:ne be removed to ths outer edge oi the right-or-wa7 nrvlp
 acquiredby the Blghw~y Commioelon. Howettr, none OS thn
 ohanper would have required the pipeline ompan7 to aoqulre
 any new or addltlonal right@-or-wa7. The Court, amaking
 tkrouzh Xr. JustloeHo%e)nolda,bela that notvlthatandin5
 th8 ttCm8 Or a statute5l~In5 the Ri5hway ~o~sl8alOn  thr rl&t
 to rtqulre the rtabvsl or the piotllnea at the ex%mse or the
 4pelln'e oom?anf, the State oould oonrtltutlWall7            sxsro~os
 BO euoh oowtr. It held that,
                *If carried lnt:,eritot,Ike ohalltngalorQtr
           of thr oonrlsglon would result In taking >rfvate
           poptrty ror ;lu?mo use.*
                                  ,
    -.   .


.
                      John C. narburger, gage 1S
             Boaorrrble
                                                                                              .   .

                       The ootirt aaha*lreil that a grit-tn rwht-nf--u-r
                                                                   ---   ---        -w   “y


             I8 an easement und it lnnd that oannot be taken Sor cub110
             use wlthout oomentation.
                       We have htrttdar0 held in 8Ooordanoewlth the Lyle
             thus established37 the Sumerr Court of the Ualtea Sttter.‘lfin
             Q-Salon JO. 0-227s w rteted thrt,
                       Vbe ~1st    rhmlag the looatlon OS the rlgat-
                  of-ua7 fOr the 013 highua7, ttm right-of-             ior
                  tin ?ouer lint mml the right O: ~37 of the new
                  hQZwy, s2a-o tht       tst per       l:nr dV,not orom
                  nr 643c-war t2e arlglml c’g9w97, but *en th9
                  new highwayVJI ozmzuot?% t?.e right-or-m7 tor
                  the 66a6 arosted   tts  rlg3t-or-w3y     3f the pawtr   .
                  llae or utillt7 coe~any,nBoe*sltetirtg the r6-
                  soval oi a few mice of the power lice elocg the
                  #ides OS the MY highway, llro th* utlllt7 oolpan7
                  was requlrrdto tse higher -mles la crottlng the
                  h%&my          am1 ereot certala
                  tbp       weatlonM     drcurgs6.
                  00m3nn~ van aat mquircd to *vcur: 327 rl”.ltlonal
                  right-of-xq.ior tbe rbsre reztlm+S YW~OSH. .
                           *In tltw oi the for*gola5authorltlcs,               yw
                  are tto~ot?c.lly        r3rlrsd    tbctt             ooIaI.>o
                                                             it lr t'fie
                  cr t&is        de?,rrt;rer.ttrot tz:e ooucty 1s iitm~ to
                   the   crrli    St:tc8 ritlllty  CS-AB~ for tll rwon-
                   rbla Sl~QCttO ntoberrrlly           lnourrt~   by srld oO8-
                   ;3n7 2.3~the tm705ts cr0rt5aia.a
                         C~.cse~xmtly,lt !a the odl.nIooor this dtaartotnt
              aridfou b-8 A~le3d that tnsoiar 89 '3. ulree awl yoles are
              omoem&,     mu la-u?ull7oa an8 aoroae wlrate lm6r b7 virtue .
              of eastmsnts from the lam? mrmrt, Fayette Cow&q ~111 be ll-
              able to the utlllties in qlO%tiQB tar the oott of removing.
              and reloantla~ euob poles nvi vires en3 nay not In .pooeedlng
              urder hrtlolt 83742nto aoqclre new r&Me-or-way SOr a ulder
              tnC ~zlaoottdh!ghmy reeve cr lamgo aso:!rt-rcoturet wlthout
              b: ?urcheea or oxldrenatloa   aeying Jst OQm~tBSBtkJB to the
              utll:tlcs, .mnbre 3K tbt          caEsaenta.